DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                       DOMINIQUE BARTEET,
                            Appellant,

                                   v.

                        GEORGE J. JANSSEN,
                             Appellee.

                            No. 4D16-2971

                           [August 3, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Robert G. Panse, Judge; L.T. Case No. 50-2016-CA-
005039-XXXX-MB.

  Chance McClain of Law Offices of Chance McClain, Lake Park, for
appellant.

   Michael P. Hamaway and Jason Ari Smith of Mombach, Boyle, Hardin
& Simmons, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.
                          *        *        *

  Not final until disposition of timely filed motion for rehearing.